Plaintiff sued to recover damages arising from defendant's failure to accept and pay for a certain service pursuant to contract. The answer pleads a letter by virtue of which defendant endeavored to terminate the contract pursuant to its terms. The answer also contains a general denial of the allegations of the complaint. The letter of defendant could not operate as a termination of the contract pursuant to its terms because such letter was not sent sixty days prior to the expiration of the first contract year. Whether such letter amounted to a repudiation of the contract and a notification that defendant would breach the same at the expiration of the first contract year is not before us at this time. Neither does the record present the question of the amount or measure of damage to which *Page 555 
plaintiff may be entitled if it succeeds in establishing the allegations of its complaint, nor the question of whether the contract in question was or was not a contract for sale of goods within the meaning of the Uniform Sales Act. The answer containing a general denial is not subject to demurrer, regardless of the fact that the letter which is pleaded by the answer as a termination of the contract in accordance with its terms was sent too late to operate as such termination.
Upon these considerations, I concur in the result arrived at in the foregoing opinion.